Citation Nr: 0515452	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for service-connected tinea pedis with onychomycosis and 
urticarial skin rash, prior to March 25, 2003.

2.  Entitlement to an initial, disability rating in excess of 
10 percent for service-connected tinea pedis with 
onychomycosis and urticarial skin rash, beginning on March 
25, 2003.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in part, denied service connection for 
bilateral hip and knee disorders but granted service 
connection for tinea pedis with onychomycosis and urticarial 
skin rash.  The RO assigned a noncompensable disability 
rating, effective March 14, 2002, and the veteran appealed 
that decision.  In an October 2003 rating decision, the RO 
awarded a 10 percent rating for this service-connected 
disability, effective March 25, 2003.  

In the January 2003 rating decision the RO also granted 
service connection for Achilles tendon-related disabilities 
and denied service connection for multiple disabilities.  The 
veteran did not appeal these issues; therefore, the Board has 
no jurisdiction over them.  

The issues of service connection for bilateral hip and knee 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence shows that, prior to March 25, 
2003, the service-connected skin disorder was productive of 
slight exfoliation, exudation or itching on a nonexposed 
surface or small area; and, less than 5 percent of the body 
or exposed areas were affected, which required no more than 
topical therapy.  

2.  The probative evidence shows that, beginning on March 25, 
2003, the service-skin disorder has not caused more than 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area; or that at least 20 
percent of the entire body or exposed areas are affected; or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs has been required for a total 
duration of at least six weeks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability 
rating for service-connected tinea pedis with onychomycosis 
and urticarial skin rash, prior to March 25, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118a, Diagnostic Codes 7806 (2002).  

2.  The criteria for an initial, disability rating in excess 
of 10 percent for service-connected tinea pedis with 
onychomycosis and urticarial skin rash, beginning on March 
25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118a, Diagnostic 
Codes 7806 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection in May 2002.  
The RO issued the notification letter prior to the January 
2003 rating decision.  Although the issue is now entitlement 
to a higher initial rating, VA provided adequate VCAA notice 
regarding the original service connection claim and VA is not 
required to provide additional VCAA notice concerning this 
downstream issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in the May 2002 
notification letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO advised 
him it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letter also 
notified the veteran to provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
VA fully notified the veteran of what is required to 
substantiate the claim.  

The RO notified veteran the reasons why he was not entitled 
to a higher rating in the January 2003 and October 2003 
rating decisions, the November 2003 statement of the case, 
and in the March 2004 and June 2004 supplemental statements 
of the case.  The RO notified veteran the reasons why he was 
not entitled to higher ratings in the rating decisions, the 
statement of the case, and in the supplemental statements of 
the case.  The statement of the case and the supplemental 
statements of the case fully provided the laws and 
regulations regarding entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement to a higher disability rating under the 
applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records.  In 
this case, the veteran does not contend and the evidence does 
not show that there are additional service medical records 
pertaining to the claim that have not been obtained.  

The evidence includes all available post-service VA and 
private medical treatment records pertaining to this issue.  
The veteran does not contend and the evidence does not 
indicate that there is any other additional and available 
post-service medical evidence pertaining to this issue that 
has not been obtained, which is necessary for a decision on 
the issue of a higher, initial rating for his service-
connected skin disability.  

The veteran has undergone VA compensation examinations in 
connection with his service connection claims and his claim 
for a higher rating.  This includes VA examinations in 
November 2002, March 2003, and February 2004, which fully 
describe in detail the nature, extent, and residual 
impairment that are due to the veteran's service-connected 
disability.  Another VA examination is unnecessary in this 
case because the medical findings already of record do not 
substantiate the veteran's claim for a higher rating.  
Therefore, additional medical development is not required 
because the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate his claim.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased ratings

In the January 2003 rating decision the RO granted service 
connection for tinea pedis with onychomycosis and urticarial 
skin rash.  The service medical records show ongoing 
treatment for tinea corporis and fungal rash from 1988 to 
1992.  

The RO assigned a noncompensable disability rating, effective 
March 14, 2002.  In an October 2003 rating decision, the RO 
awarded a 10 percent rating for this service-connected 
disability, effective March 25, 2003.  

The veteran seeks a higher initial disability rating for his 
service-connected disability.  He contends that his condition 
affects his entire body and that he experiences skin problems 
on a daily basis.  He maintains that these lesions are 
sensitive and sore to the touch.  He also contends that his 
skin disorder is repugnant.  He argues that the evidence 
supports his claim for a higher initial disability rating.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002.  

Under Diagnostic Code 7806 as in effect prior to August 30, 
2002, a noncompensable evaluation was warranted for eczema 
with slight, if any, exfoliation, exudation or itching, if 
on a nonexposed surface or small area.  A 10 percent 
evaluation required exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 30 
percent evaluation was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118a, Diagnostic Code 7806 (2002).

Under the revised regulations, a noncompensable evaluation 
is warranted for dermatitis or eczema when less than 5 
percent of the body or less than 5 percent of exposed areas 
are affected; and, no more than topical therapy is required 
during the past 12-month period.  A 10 percent rating is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the previous 12-month period.  A 
30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy, such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during 
the previous 12-month period.  38 C.F.R. § 4.118a, 
Diagnostic Code 7806 (2004). 

Also potentially applicable are the Diagnostic Codes 
applicable to rating disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  

Based on a review of all the probative evidence in this case, 
the Board finds that the veteran is not entitled to an 
initial, compensable disability rating prior to March 25, 
2003 under the old rating criteria or the revised rating 
criteria that became effective on August 30, 2002.  While the 
veteran contends that he has had recurrent boils or rashes 
affecting his entire body, the clinical examination findings 
in this case do not support this contention.  During his VA 
outpatient examination in December 2001 physical examination 
showed the skin was intact, warm, and dry.  There were no 
lesions noted except for a rash present in the groin and 
perianal area down to the mid-thigh on the medial surface.  
Later that month the examiner noted that the veteran did not 
have a rash.  Foot examination showed no skin breaks, 
erythema, nail deformities, or pitting edema.  Likewise, in 
May 2002 the veteran reported having a rash that did not 
improve; however, there were no clinical findings supporting 
his contention.  

During the VA compensation examination in November 2002, he 
complained of a rash that was present constantly and another 
that was intermittent and recurrent.  Physical examination 
was positive for an erythematous rashy plaque with annular 
lesions interspersed on the medial left thigh.  The other 
rash was not present, but the physician noted that several 
photographs were consistent with an urticarial skin rash.  
There was also severe tinea pedis with onychomycosis.  During 
a separate consultation the dermatologist diagnosed fungal 
dermatosis of the medial thigh.  This physician agreed that 
the photographs revealed a probable urticarial skin rash that 
was secondary to the fungal infection.  The diagnosis was 
fungal dermatosis of the right thigh (tinea corporis), which 
began only three months earlier, chronic, active tinea pedis 
with onychomycosis that was not being treated, and chronic, 
recurrent urticarial skin rash that was secondary to the 
tinea pedis infection.  

While these medical findings demonstrate that the veteran has 
had a chronic and recurrent skin rash, they do not support 
entitlement to a compensable disability rating.  These 
findings show the urticarial skin rash consisted of an 
erythematous rashy plaque with annular lesions interspersed 
on the medial left thigh that was secondary to the tinea 
pedis with onychomycosis that was not being treated.  None of 
the medical examination findings establish that the veteran's 
skin rash caused exfoliation or exudation, or that it 
involved an exposed surface or extensive area, which is 
required for a compensable disability rating.  These findings 
are consistent with a skin rash that resulted in itching on a 
nonexposed surface or small area.  38 C.F.R. § 4.118a, 
Diagnostic Code 7806 (2002).  These findings also do not show 
that at least 5 percent of the veteran's entire body had been 
affected by any of these recurrent skin rashes, or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were used to treat these rashes 
during that time.  In fact, during the VA compensation 
examination in November 2002 the examiner noted that the 
veteran had not been undergoing treatment for these rashes.  
38 C.F.R. § 4.118a, Diagnostic Code 7806 (2004).  
Consequently, the probative evidence establishes that an 
initial compensable disability rating was not warranted prior 
to March 25, 2003.  

Based on a review of all the probative evidence in this case, 
the Board also finds that the veteran is not entitled to an 
initial disability rating in excess of 10 percent under the 
old or the revised rating criteria beginning on March 25, 
3003.  

Physical examination during the veteran's dermatology 
outpatient examination in March 2003 showed some hives, which 
had come and gone over the prior ten years.  The assessment 
was urticaria without evidence of lesions at that time.  In 
fact, the physician stated the veteran had not had much 
treatment for his skin rash except for antihistamines, which 
had caused some drowsiness.  The physician also commented 
that the laboratory data up to that time was within normal 
limits.  While there was some evidence of rapid fading of 
lesions from one day earlier suggesting urticaria, there was 
no evidence of without vasculitis.  

While the veteran contends that he has had recurrent episodes 
of urticaria that sometimes was extensive and involved most 
of his body, the physician who performed the VA compensation 
examination in February 2004 specifically stated that it was 
confined to the thigh areas at the time of the examination.  
Physical examination showed no lesions of the face or neck.  
There were a few papules over the posterior, upper chest but 
they were not visible.  There were no abdominal lesions and 
genitalia were normal.  There were multiple elevated pink 
macules approximately one centimeter in size, which were non-
pruritic but tender to touch.  Examination of the feet showed 
no skin lesions (epidermophytosis), but there was still 
evidence of onychomycosis involving the toenails.  Based on 
the examination, which included review of the claims folder 
and the veteran's previous medical history, the physician 
stated that the total body surface affected by the acute 
lesions was no more than five percent.  The veteran stated 
that the lesions were sensitive and sore to touch but he 
denied the rash as being pruritic and the physician stated 
that the veteran's treatment had only consisted of topical 
ointment for the urticaria and topical ointment for the 
onychomycosis, which had completely resolved that condition.  
The clinical findings reported by this physician are highly 
probative in this case because the physician reviewed all the 
evidence in conjunction with the compensation examination.  

The above clinical findings do not show that the veteran's 
service-connected skin disease is extensive or that it is 
present on a continual basis and causes constant exudation or 
itching.  These findings also demonstrate that the lesions 
are not extensive and do not result in marked disfigurement.  
The findings clearly show that the service-connected skin 
disease does not affect 20 to 40 percent of the entire body 
or that 20 to 40 percent of exposed areas are affected.  
While they show the veteran uses antihistamines on an 
intermittent basis and has used topical ointment for 
treatment in the past, the clinical evidence shows that he 
does not require systemic therapy, such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during any previous 12-month period.  These 
probative clinical findings establish that the veteran is not 
entitled to an initial disability rating in excess of 10 
percent under the old or the revised rating criteria 
beginning on March 25, 2003.  

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his skin disorder results in marked interference 
with employment or necessitates frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.


ORDER

An initial, compensable disability rating for service-
connected tinea pedis with onychomycosis and urticarial skin 
rash, prior to March 25, 2003, is denied.

An initial, disability rating in excess of 10 percent for 
service-connected tinea pedis with onychomycosis and 
urticarial skin rash, beginning on March 25, 2003, is denied.

REMAND

The veteran seeks service connection for chronic bilateral 
hip and knee disorders.  He contends that he received 
treatment during service for hip pain and that he has had 
chronic bilateral hip and knee pain since separation from 
service.  He contends that he now has constant bilateral hip 
and knee pain with activities, which prevents him from 
walking long distances and running.  He argues that he did 
not have physical problems prior to his military service and 
that his bilateral hip and knee pain began during service and 
has continued since separation; therefore, service connection 
is warranted for these disabilities.  

The service medical records show that the veteran seen in 
July 1988 for complaints of lower right leg pain and burning 
pain in the groin area.  X-ray examination of the right hip 
showed no gross abnormalities.  The assessment was thigh 
muscle strain.  He was also seen for left groin pain in 
January 1990 secondary to excess running.  The assessment was 
groin muscle strain

At a November 2002 VA compensation examination, the veteran 
reported having been seen for hip and knee pain during active 
service.  X-rays showed mild osteoarthritis of both hips.  
The examiner stated it was difficult to pinpoint a service 
connection for this, because the veteran served as a police 
officer for eight years after active service and certainly 
had ample opportunity to develop arthritis in that position, 
but proceeded to opine that, given the rigorous training 
during enlistment, one could assume this could have at least 
as likely as not been a factor in the development of the 
osteoarthritis.  The examiner reports that the x-rays showed 
mild osteoarthritis of left knee, but later indicates this 
involves the right knee.  The diagnosis was osteoarthritis of 
the right knee and arthralgias of the left knee.  Again, the 
examiner stated it was difficult to pinpoint a service 
connection for this except to say the veteran underwent 
rigorous training during enlistment, which at least as likely 
as not could have initiated the arthritic process.  

The examiner did not review the claims folder in connection 
with the examination.  Moreover, the veteran states he 
received VA medical treatment for his hips and knees 
beginning in 1994 at the VA Medical Centers in Dallas, Texas 
and Bonham, Texas.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should request the veteran's 
VA medical treatment for his hips and 
knees from 1994 to present at the VA 
Medical Centers in Dallas, Texas and 
Bonham, Texas.  The AMC should also 
request his employment medical records 
from the Lewisville Police Department, 
184 N. Valley Parkway, Lewisville, Texas, 
and the Cedar Hill Police Department, 601 
E. Beltline Road, Cedar Hill, Texas, 
75104.  The veteran should provide all 
necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

2.  After completion of # 1, the VBA AMC 
should arrange for a VA examination to 
determine the nature and severity of the 
veteran's bilateral hip disorders and 
bilateral knee disorders.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior the examination.  The 
examination should include any necessary 
testing.  The examiner should report the 
examination findings in detail.  

The examiner is requested to provide an 
opinion on the following questions:

Does the veteran currently have hip and 
knee disabilities, and, if so, what is 
the proper diagnosis for each disability?  

For each diagnosed disability, what is 
the likelihood that it began or is 
otherwise due to active service?  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issues on appeal.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the AMC should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


